J-S50037-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

MELVIN RAY JONES,

                            Appellant               No. 441 WDA 2014


      Appeal from the Judgment of Sentence entered February 28, 2014,
               in the Court of Common Pleas of Fayette County,
            Criminal Division, at No(s): CP-26-CR-0001196-2013


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                          FILED AUGUST 11, 2014



imposed after he pled guilty to two counts of aggravated indecent assault

and one count of indecent assault.1 Relevant to this appeal, the trial court

ordered Appellant to lifetime registration as a sex offender pursuant to



               See 42 Pa.C.S.A. § 9799.14-15. We affirm.

                                                  -year-old   victim   to   the

Pennsylvania State Police Barracks in Uniontown and reported that Appellant

had engaged in sexual conduct with the victim. Affidavit of Probable Cause,

3/4/13.     The Commonwealth filed a criminal information on August 12,

____________________________________________


1
    18 Pa.C.S.A §§ 3125(a)(1) and (7), and 3126(a)(7).
J-S50037-14



2013, charging Appellant with three counts of aggravated assault, and one

count of indecent assault.

      On November 4, 2013, Appellant entered a guilty plea to two counts of

aggravated indecent assault and one count of indecent assault.    That same

day, the trial court ordered an assessment from the Sexual Offender

Assessment Board.

      On February 28, 2014, the trial court conducted a sexual offender

assessment hearing, at the conclusion of which it determined that Appellant

was a sexually violent predator, and sentenced Appellant to a term of five to

ten years in prison. The trial court also directed Appellant to comply with

the lifetime registration requirement under SORNA. Appellant filed a post-

sentence motion on March 5, 2014, which the trial court denied on March

10, 2014. This timely appeal followed. Both Appellant and the trial court

have complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

      1. DID THE [TRIAL] COURT ERR IN RULING THAT THE
         APPELLANT WAS A SEXUALLY VIOLENT PREDATOR WHEN THE
         REPORT WAS BASED IN PART ON A CRIMINAL CHARGE THAT
         DID NOT RESULT IN A CONVICTION?

      2. IS IT UNCONSTITUTIONAL TO REQUIRE AN APPELLANT TO
         REGISTER FOR A LIFETIME WHEN SAID REGISTRATION
         REQUIREMENT EXCEEDS THE STATUTORY MAXIMUM PENALTY


      3. IS    THE    ADAM      WALSH   STATUTE   [SORNA]
         UNCONSTITUTIONAL      IN REQUIRING APPELLANT TO
         REGISTER FOR A LIFETIME?



                                     -2-
J-S50037-14


      In his first issue, Appellant asserts that the report of the Sexual



determination   that   Appellant   was     a   sexually   violent   predator,   a



for a sexual offense that did not result in a c

10-

comprises one and a half pages of his brief with no reference to any



argument consists entirely of general assertions that are unsupported by any

discussion and analysis of relevant legal authority.

      Pennsylvania R.A.P. 2119(a) provides:

            General rule. The argument shall be divided into as many
            parts as there are questions to be argued; and shall have
            ... such discussion and citation of authorities as are
            deemed pertinent.

We recently explained:


            The Rules of Appellate Procedure state unequivocally that
            each question an appellant raises is to be supported by
            discussion and analysis of pertinent authority. Appellate
            arguments which fail to adhere to these rules may be
            considered waived, and arguments which are not
            appropriately developed are waived.           Arguments not
            appropriately developed include those where the party has
            failed to cite any authority in support of a contention. This
            Court will not act as counsel and will not develop
            arguments on behalf of an appellant. Moreover ... [m]ere
            issue spotting without analysis or legal citation to support
            an assertion precludes our appellate review of [a] matter.




                                     -3-
J-S50037-14


Coulter v. Ramsden, --- A.3d ----, 2014 WL 2787216 at 7 (Pa. Super. June

20, 2014) (citations and internal quotations omitted).



his first issue contains no reference to legal authority, and lacks an

appropriately developed analysis. Moreover, although Appellant asserts that

the SOAB representative erroneously referred to and relied upon an arrest

that did not result in a conviction, Appellant fails to reference the certified

record or cite to notes of testimony to support his assertion.               See

Commonwealth v. Kearney, 92 A.3d 51, 66-67 (Pa. Super. 2014) (it is

not the responsibility of this Court to scour the record to find evidence to

support an argument).

development of this claim, we are precluded from conducting meaningful




address them together.       Appellant argues that the trial court imposed an

illegal sentence by subjecting him to lifetime registration under SORNA

because   the   lifetime   registration   requirement   exceeds   the   statutory

maximum sentences for the offenses of which he was convicted. App

Brief at 12-16. Additionally, Appellant argues that the lifetime registration



                           Id. at 15.




                                        -4-
J-S50037-14


                                                                                econd and



two issues comprises approximately four pages, with no reference to any

applicable statutory authority or the precise Constitutional provisions on

which he bases his assertions. See Coulter, supra; and Commonwealth

v. Howe, 842 A.2d

statute   is   presumed     to    be   constitutional     and    will   not   be   declared

unconstitutional   unless    it    clearly,   palpably,    and     plainly    violates   the

constitution [and] the party challenging the constitutionality of a statute has




claim that the SORNA lifetime registration requirement effectively subjects

him to a sentence in excess of the statutory maximum sentences for his



Brief at 12-14.    Additionally, Appellant contends that lifetime registration



Amendment of the United States Constitution, and Article 1, Section 13 of

                                                                              -16.       See

Commonwealth v. Baker, 24 A.3d 1006, 1026, n. 20 (Pa. Super. 2011)



protection against cruel and unusual punishment than does the Eighth




                                          -5-
J-S50037-14


                see also Commonwealth v. Elia, 83 A.3d 254, 267 (Pa.

Super. 2013).

     Recently, in Commonwealth v. Perez, --- A.3d ----, 2014 WL

3339161 (Pa. Super. July 9, 2014), we addressed whether SORNA was



state constitutions. We held in Perez that the effects of SORNA were not



SORNA as a

           Id. at 11; 42 Pa.C.S.A. § 9799.11(b)(2). Rather, we explained



                                                         sequences that flow

therefrom [and] those effects, while not insignificant, are merely secondary

                                                  Id. at 9.

     Given    our   determination   in   Perez   that   SORNA   restraints   are

inadequate to overcome the General Assemb



in excess of the statutory maximum is meritless because the lifetime

registration requirement did not constitute a sentence. Additionally, because




                                     -6-
J-S50037-14




registration requirement constitutes unusual punishment is without merit.2

       Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/11/2014




____________________________________________


2
  See e.g. McCarty v. Roos, 2014 WL 551543 (D. Nev. Feb. 10, 2014)
(citations omitted) (explaining that the federal SORNA cannot violate rights
implicated by the criminal justice system, such as double jeopardy and cruel
and unusual punishment, because it is a civil regulatory scheme); Spiteri v.
Russo, 2013 WL 4806960 (E.D.N.Y. Sept. 7, 2013) (sex offender
classifications under SORNA could not constitute cruel and unusual
punishment for the same reasons that SORNA was found not to violate the
Ex Post Facto Clause, i.e. because the registration requirement is not
punitive); United States v. Under Seal, 709 F.3d 257, 266 (4th Cir. 2013)
(SORNA is a non-punitive, civil regulatory scheme and its registration
requirements do not violate the Eighth Amendment's prohibition on cruel
and unusual punishment); United States v. Davis, 352 F. App'x 270, 272
(10th Cir. 2009) (holding that registration of convicted sex offenders under

unu




                                           -7-